Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

STATUS OF CLAIMS

Claims 1, 3-4 and 6-11 are currently pending in the instant application according to the claim amendment submitted on December 3, 2020.  

RESPONSE TO REMARKS & AMENDMENTS
Applicant’s arguments and amendments filed December 3, 2020 have been fully considered and entered into the application.  All objections and rejections not explicitly maintained herein are withdrawn. In particular, Applicants have canceled the non-elected subject matter of previously withdrawn claims 13-16 and 39-40 in response to the Ex Parte Quayle action.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed products are novel and non-obvious over the prior art because of the structural limitations in the claimed compounds.  The closest prior art is, for example, Los et al. as applied in previous actions.  Although the compounds are structurally similar, the prior art compounds differ in that Los et al. does not teach or suggest separation of the carbamate from the R group, whereas the instant claims recite that “the second carbamate group is separated from R by 2 or more linearly connected atoms, wherein the second carbamate group is separated from M by 2 or more linearly connected atoms.”   . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-4 and 6-11 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/ALICIA L OTTON/Primary Examiner, Art Unit 1699